Case 0:20-cv-60360-BB Document 48 Entered on FLSD Docket 09/30/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-60360-BLOOM/Hunt

 JOHN WISEMAN,

        Plaintiff,

 v.

 EDWIN DIAZ; and
 DIGITAL-1, Inc.,

       Defendants.
 _________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATIONS

        THIS CAUSE is before the Court upon Defendant Edwin Diaz’s Motion to Dismiss

 Amended Complaint, ECF No. [15], filed on May 1, 2020 (“Motion”). The Motion was previously

 referred to the Honorable Patrick M. Hunt for a Report and Recommendations (“R&R”) on all

 dispositive matters. See ECF No. [23]. On September 1, 2020, the Magistrate Judge issued a R&R

 recommending that the Motion be granted and the case dismissed without prejudice. ECF No. [40].

 The R&R states that the Plaintiff shall file any objections within fourteen days of the date of service

 of a copy of the R&R. Id. To date, Plaintiff has filed no objections despite the Court having granted

 an extension until September 29, 2020 to file objections, ECF No. [43].

        Nevertheless, the Court has conducted a de novo review of the R&R and the record in this

 case, and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291

 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to be well

 reasoned and correct. The Court therefore agrees with the analysis in the R&R and concludes that

 the Motion must be GRANTED for the reasons set forth therein.
Case 0:20-cv-60360-BB Document 48 Entered on FLSD Docket 09/30/2020 Page 2 of 2
                                                       Case No. 20-cv-60360-BLOOM/Hunt


        Accordingly, it is ORDERED and ADJUDGED as follows:

        1.    The R&R, ECF No. [40], is ADOPTED;

        2.    The Motion, ECF No. [15], is GRANTED and the Amended Complaint, ECF No.

              [14], is DISMISSED without prejudice;

        3.    To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED AS MOOT, and all deadlines are

              TERMINATED; and

        4.    The Clerk shall CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 30, 2020.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                            2
